Blatchford, 0. J.
I think it is quite plain that the structure described in patent No. 221,721 does not infringe the *783claim of patent No. 220,126. The mode of operation of the combination of parts found in No. 221,721 is entirely different from the mode of operation of the combination of parts claimed in No. 220,126, and it required invention to pass from the latter to the former. If No. 221,721 had been the earlier patent, the structure in No. 220,126 would not infringe it. The converse of this is equally true» The motion for a preliminary injunction is denied.